Citation Nr: 0840829	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased rating for degenerative disc 
disease of the thoracic and lumbosacral spines with chronic 
low back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 





INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1984, with a prior period of unverified.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
While the veteran appealed both issues on that rating 
decision, he limited the appeal to the back issue on his 
substantive appeal.


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
thoracolumbar spine, and there are no objective neurologic 
abnormalities associated with his spine disability.

2. There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome. 

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the thoracic and lumbosacral 
spines with chronic low back strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Sanders, 
supra; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders at 881.

The RO provided notice to the veteran in a July 2004 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the veteran of what information and evidence he must 
submitted and the types of evidence that will be obtained by 
VA.  A March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms 
have on his employment and daily life. The letter also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability rating 
and an effective date. Pertinent rating criteria were 
provided in the January 2006 statement of the case. This 
claim was last adjudicated in December 2006. Thereafter, in 
an October 2008 informal hearing presentation, the veteran's 
representative indicated that all available medical evidence 
had been submitted. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA examination 
reports, and statements from the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by providing evidence and 
argument in support of his claim. Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so. Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran. See Sanders at 881. Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 


II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 
a 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
evaluation, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  Any associated objective 
neurologic abnormalities may be evaluated separately under an 
appropriate diagnostic code.  Id., at Note 1.


The veteran's spinal condition could alternatively be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under that 
Formula, for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted; with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., at 
Note (1).   

In May 2004 the veteran filed for an increased rating for his 
back condition.

In July 2004 the veteran was afforded a VA examination which 
showed the veteran had a decreased range of motion with pain 
in his lumbar spine. The veteran's flexion was 0 to 15 
degrees, extension was 0 to 5 degrees, lateral flexion was 0 
to 20 degrees bilaterally, and rotation was 0 to 20 degrees 
bilaterally.  The examiner noted that the veteran had normal 
curvature without deformity or paraspinal muscle spasm. There 
was pain on the spine upon palpation. The examiner diagnosed 
the veteran with degenerative disc disease, thoracic and 
lumbosacral spine with chronic lumbar sprain and strain. 

The veteran submitted private medical records of MRIs of his 
lumbosacral spine and thoracic spine taken in May 2005. It 
was noted that the examination was limited due to the 
patient's size, which required the MRI to be taken with a 
low-field open magnet; the combination of the veteran's size 
and the open magnet gave a suboptimal image quality. For the 
lumbosacral spine, the conclusion was "mild annular disk 
bulge at L5-S1,"and an otherwise unremarkable examination 
with no significant stenosis noted. For the veteran's 
thoracic spine, the impression was of probable midline 
posterior disk protrusion, T6-7, with a mild to moderate 
severity. It was noted that the alignment of the spine 
appeared normal, and that there was no evidence for 
compression fracture, diskitis, osteomyelitis, or metastatic 
disease. The interpreting physician noted that the underlying 
spinal chord signal was normal.  

The veteran requested another VA examination, which was 
provided in December 2006. The examiner noted that the 
veteran described his back symptoms as stiffness and 
weakness, and that he has suffered from pain located at his 
mid and low back for 25 years. The veteran reported that the 
pain is constant, and is described as burning, aching and 
sharp in nature. The pain level is at an 8 (on a scale from 1 
to 10, with 10 being the worst pain), and travels to his left 
leg. The pain does not cause incapacitation as medication 
allows the veteran to be functional.  The examiner notes that 
the functional impairment is that the veteran is unable to 
lift, sit, or have prolonged walking or standing.  

During the physical examination the VA examiner noted that 
the veteran had a posture within normal limits, but that his 
gait was abnormal.  The veteran requires a cane because of 
his left knee pain. The veteran's thoracolumbar spine also 
revealed no evidence of radiating pain on movement, nor 
muscle spasm. The examiner noted tenderness at the bilateral 
paraspinals from thoracic spine to lumbar spine. The veteran 
had a negative straight leg raising test on both legs.  The 
examiner noted that the veteran does not have ankylosis of 
the lumbar spine.  

The range of motion for the veteran's thoracolumbar spine is 
flexion from 0 to 20, extension from 0 to 10, right lateral 
flexion from 0 to 10, left lateral flexion from 0 to 10, 
right rotation from 0 to 10, and left rotation from 0 to 10. 
The veteran's joint function is additionally limited in the 
thoracolumbar spine after repetitive use, due to pain, 
fatigue, and lack of endurance. However, it is not 
additionally limited due to weakness and incoordination. The 
examiner noted that, though the spine is additionally 
limited, it does not change the degree of movement. The 
physical examination revealed normal head position with 
symmetry in appearance, and symmetry of spinal motion with 
normal curvatures of the spine. It was noted that there were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement. 

A neurological examination of the veteran's lower extremities 
revealed his motor function was within normal limits but his 
sensory function was abnormal "with findings of bilateral 
decreased sensation circumlentally from mid calf distally, 
more likely than not diabetic neuropathy unrelated to his 
back condition."  The right and left lower extremities 
reflexes both reveal knee jerks 1+ and ankle jerks 1+.  The 
VA examiner diagnosed the veteran as having degenerative disc 
disease of the thoracic and lumbar spine. 

The veteran is currently assigned a 40 percent rating for his 
lumbar spine disability.  To receive a 50 percent rating, 
there would have to be evidence showing that he has 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
medical evidence reveals that while the veteran does have 
significant limited motion, he still has some motion.  The 
most recent VA examiner noted that ankylosis was not shown.  
None of the evidence reflects unfavorable ankylosis.  In this 
regard, for VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension, and the "ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching." Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2007).

The medical evidence further shows that there are no 
associated objective neurologic abnormalities due to the 
veteran's service-connected thoracolumbar spine disability. 
While the private May 2005 MRIs noted a clinical history that 
included lumbar radiculopathy, there are no objective 
findings supporting such.  VA outpatient treatment reports 
noted complaints of numbness in the arms, but such was felt 
to be related to cervical spine disability.  He also was 
diagnosed with diabetic peripheral neuropathy.  The 2004 VA 
examination noted that no neurologic deficit was noted.  The 
2006 VA examination revealed that motor function of both 
upper and lower extremities was within normal limits.  
Sensory function was normal in the upper extremities and 
abnormal in the lower extremities with decreased sensation 
bilaterally.  The examiner stated that this was due to 
diabetic neuropathy and not his back disability.  Thus, in 
the absence of neurological disability related to his back 
disability, a separation rating under 38 C.F.R. § 4.124a, is 
not for consideration.  

Finally, the evidence does not establish, and the veteran 
does not contend, that he suffers from incapacitating 
episodes of intervertebral disc syndrome that required bed 
rest prescribed by a physician or treatment by a physician.  
In this regard, on the December 2006 examination the veteran 
stated that his condition does not cause incapacitation and 
that he was not receiving treatment for the condition.  Thus, 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not for 
application. 

Accordingly, the Board finds that the veteran is not entitled 
to a rating in excess of 40 percent for his back disability 
at any point during the course of the appeal.  See Hart, 
supra.  

The Board has also considered whether the veteran's back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical."). Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate. See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the thoracic and lumbosacral spines with chronic 
low back strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


